DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated by claims 1-3 of parent U.S. Patent 11,222,092 B2.  
Listed in the following tables is a limitation-to-limitation comparison of the examined claim 1 and the conflicting claims 1-3.

Application being examined 17/571,946 (hereafter ‘946 application)
Conflicting Patent 11,222,092 B2 (hereafter ‘092 patent)

Claim 1

1. A method comprising: 

         










      performing, by one or more processors according to predetermined mapping information (see ‘092 claim 3), a first dot product on a first subset of a set of pixels of an input image and a portion of a kernel,  to generate a first pixel of an output image; and 

      

      bypassing, by the one or more processors according to the predetermined mapping information (see ‘092 claim 2), a second dot product on a second subset of the set of pixels of the input image and a remaining portion of the kernel to generate the first pixel of the output image. 

Claim 1

1. A method comprising: 
       receiving, by one or more processors, an input image having a set of pixels; 

      determining, by the one or more processor according to predetermined mapping information, a respective subset of the set of pixels of the input image to be bypassed for generating each pixel of an output image; 

      performing, by the one or more processors, a first dot product on a first subset of the set of pixels of the input image and a portion of a kernel, to generate a first pixel of the output image, wherein a number of multiplications performed for the first dot product is less than a number of elements of the kernel; and 

      bypassing, by the one or more processors according to the determining, a second dot product on a second subset of the set of pixels of the input image and a remaining portion of the kernel to generate the first pixel of the output image.


Claim 2 
2. The method of claim 1, further comprising: 
      identifying, by the one or more processors according to the predetermined mapping information indicating a corresponding dot product to bypass for each pixel of the output image, the second dot product to bypass for the first pixel of the output image; and 
      bypassing, by the one or more processors according to the predetermined mapping information, the second dot product on the remaining portion of the kernel to generate the first pixel of the output image.

Claim 3 
3. The method of claim 1, further comprising: 
      identifying, by the one or more processors according to the predetermined mapping information indicating a corresponding dot product to perform for each pixel of the output image, the first dot product to perform for the first pixel for the output image; and 
      performing, by the one or more processors according to the predetermined mapping information, the first dot product on the first subset of the set of pixels of the input image and the portion of the kernel, to generate the first pixel of the output image.


Claims 1-3 of the ‘092 patent teach every limitation in claim 1 of ‘946 application as shown above.

Claim 11 is rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated by claims 11-13 of parent U.S. Patent 11,222,092 B2.  
Listed in the following tables is a limitation-to-limitation comparison of the examined claim 11 and the conflicting claims 11-13.

Application being examined 17/571,946 (hereafter ‘946 application)
Conflicting Patent 11,222,092 B2 (hereafter ‘092 Patent)

Claim 11
11. A system comprising: 
      one or more processors configured to: 
      








      perform, according to predetermined mapping information (see ‘092 claim 13), a first dot product on a first subset of a set of pixels of an input image and a portion of a kernel, to generate a first pixel of an output image; and 
     
     
      bypass, according to the predetermined mapping information (see ‘092 claim 12), a second dot product on a second subset of the set of pixels of the input image and a remaining portion of the kernel to generate the first pixel of the output image.


Claim 11

11. A system comprising: 
      one or more processors configured to: 
      receive an input image having a set of pixels; 
      determine, according to predetermined mapping information, a respective subset of the set of pixels of the input image to be bypassed for generating each pixel of an output image; 
     
 perform a first dot product on a first subset of the set of pixels of the input image and a portion of a kernel, to generate a first pixel of the output image, wherein a number of multiplications performed for the first dot product is less than a number of elements of the kernel; and 
      
bypass, according to the determination, a second dot product on a second subset of the set of pixels of the input image and a remaining portion of the kernel to generate the first pixel of the output image.


Claim 12
12. The system of claim 11, wherein the one or more processors are configured to: 
      identify, according to the predetermined mapping information indicating a corresponding dot product to bypass for each pixel of the output image, the second dot product to bypass for the first pixel of the output image; and 
      bypass, according to the predetermined mapping information, the second dot product on the remaining portion of the kernel to generate the first pixel of the output image.

Claim 13
13. The system of claim 11, wherein the one or more processors are configured to: 
      identify, according to the predetermined mapping information indicating a corresponding dot product to perform for each pixel of the output image, the first dot product to perform for the first pixel of the output image; and 
      perform, according to the predetermined mapping information, the first dot product on the first subset of the set of pixels of the input image and the portion of the kernel, to generate the first pixel of the output image.



Claims 11-13 of the ‘092 patent teach every limitation in claim 11 of ‘946 application as shown above.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 7-13 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han (US Publication 2021/0011970 A1).
As per claim 1, Han teaches the invention including a method (Abstract) comprising: 
performing, by one or more processors according to predetermined mapping information, a first dot product on a first subset of the set of pixels of an input image and a portion of a kernel, to generate a first pixel of an output image; and  
bypassing, by the one or more processors according to the predetermined mapping information, a second dot product on a second subset of the set of pixels of the input image and a remaining portion of the kernel to generate the first pixel of the output image 
(Han discloses a zero-skipping technique in a convolution operation, particularly when using convolution neural network techniques for image data recognition in which a large amount of multiplication and addition is performed (para. [0004]-[0006]; FIG. 1A-1C). FIG. 1A-1C #10 shows a feature image data which is a 6X6 matrix, #20 refers to a convolution kernel which is a 3X3 matrix, and #30 represents an output image data which is a 4X4 matrix (para. [0034]). For the feature image data and the convolution kernel, Han uses respective flag arrays to represent the positions of zero elements (FIG. 3B #125 being a data array and #126 being a flag array; para. [0050]-[0057]). When performing convolution, the multiplications corresponding to the zero elements are skipped. Therefore the flag arrays associated with the feature image data and the convolution kernel can be regarded as mapping information.
Each pixel value in the output data involves a dot product of a subset of the feature data and the kernel. For example, a pixel in the output data #30 (output(0,0)) is calculated using the formula shown in 1A. The calculation comprises multiplication each pixel value in the subset (FIG. 1A #11) and corresponding pixel value in the kernel and summation of the respective multiplied values. In regular convolution, for each pixel in the output data, there are 3X3=9 multiplications, and for the whole output data matrix, there are 9X4X4=144 multiplications. Han applies a zero skip technique to reduce the number of multiplications. In one embodiment (hereafter a first embodiment), Han skips the multiplications corresponding to zero elements in the kernel (FIG. 1B). For example, there are 5 elements with zeros in the kernel matrix. FIG. 1B shows generating a first pixel (output(0,0)) involving the dot product (corresponding to the recited first dot product) on a subset of pixels #11 and a portion of the kernel (elements with non-zero values). The number of multiplications (i.e., 4) is less than a number of elements in the kernel (i.e., 9). In another embodiment (hereafter a second embodiment) (FIG. 1C), not only elements of zero in the convolution kernel 20 but also elements of zero in the image feature data 11 are considered. Therefore, multiplication is actually performed when both elements to be multiplied are not zero so that the total number of multiplication is further reduced. For description see para. [0034]-[0039]. Han’s operation skips multiplications when at least one of both corresponding elements is zero. The skipped multiplications and associated additions represents the recited “second dot product”).

As per claim 2, dependent upon claim 1, Han further teaches: 
identifying, by the one or more processors according to the predetermined mapping information indicating a corresponding dot product to bypass for each pixel of the output image, the second dot product to bypass for the first pixel of the output image; and 
bypassing, by the one or more processors according to the predetermined mapping information, the second dot product on the remaining portion of the kernel to generate the first pixel of the output image (FIGS. 3A to 3C show diagrams illustrating a configuration of a convolution operation device 100 according to one embodiment. FIG. 3B shows the details of a first buffer #121 (FIG. 3A) for storing feature data. The first buffer unit 121 may include a data array 125 which stores feature data and a flag array 126 which stores a flag value corresponding to each element in 125 at the same row number and the same column number for indicating the element in 125 is zero or not (para. [0050]-[0051] & [0055]). FIG. 3A the second buffer 122 has similar data structure as the first buffer. The second buffer unit 122 receives data from the convolution kernel buffer unit 112. Accordingly, elements of the convolution kernel may be stored in unit memories 125a included in a data array 125 of the second buffer unit 122, and flag values determining whether the elements of the convolution kernel is zero or not may be stored in unit memories 126a included in a flag array 126 of the second buffer unit 122 (para. [0057]). The flag array of the feature data and the flag array of the kernel represent mapping information as recited).  

As per claim 3, dependent upon claim 1, Han further teaches:
identifying, by the one or more processors according to the predetermined mapping information indicating a corresponding dot product to perform for each pixel of the output image, the first dot product to perform for the first pixel for the output image; and 
performing, by the one or more processors according to the predetermined mapping information, the first dot product on the first subset of the set of pixels of the input image and the portion of the kernel, to generate the first pixel of the output image (FIG. 3C; para. [0058]- [0060]). 

As per claims 7 and 8, Han further teaches: 
performing, by the one or more processors, a third dot product on i) another subset of the set of pixels of the input image and ii) the portion of the kernel, to generate a second pixel of the output image, 
wherein the number of multiplications performed for the first dot product to generate the first pixel of the output image is same as a number of multiplications performed for the third dot product to generate the second pixel of the output image (FIG. 5A shows convolution operations performed in a sliding window fashion along a scan direction (left to right). Considering the first embodiment as indicated in rejections as applied to claim 1 above, multiplications corresponding to zero elements in the kernel #20 are omitted. Therefore, when the window moves to another position, such as the positions in 11b, 11c or 11d, a new output pixel (second pixel) is generated, and the number of multiplications is still 4, i.e., the number of non-zero elements in the kernel #20).

As per claims 9 and 10, Han further teaches: 
performing, by the one or more processors, a third dot product on i) another subset of the set of pixels of the input image and ii) another portion of the kernel, to generate a second pixel of the output image,
wherein the number of multiplications performed for of the first dot product to generate the first pixel of the output image is different from a number of multiplications performed for the third dot product to generate the second pixel of the output image (FIG. 5A shows convolution operations performed in a sliding window fashion along a scan direction (left to right). Considering the second embodiment as indicated in rejections as applied to claim 1 above, multiplications corresponding to zero elements in either the kernel #20 or the feature data are omitted. Therefore, when the window moves to another position, such as the positions in 11b, a new output pixel (second pixel) is generated, but the number of multiplications may be different. When the window is in 11a position, the number of multiplication is 2 (see FIG. 1C). When the window moves to 11b, the number of multiplication is 0 since the union of zeros from the kernel and the feature data is a 3X3 matrix.)

Claim 11, an independent system claim, is rejected as applied to method claim 1 above.
 
Claim 12, dependent upon claim 11, is rejected as applied to claim 2 above.

Claim 13, dependent upon claim 11, is rejected as applied to claim 3 above.

Claim 17, dependent upon claim 11, is rejected as applied to claim 7 above.

Claim 18, dependent upon claim 17, is rejected as applied to claim 8 above.

Claim 19, dependent upon claim 11, is rejected as applied to claim 9 above.

Claim 20, dependent upon claim 19, is rejected as applied to claim 10 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US Publication 2021/0011970 A1), as applied above to claims 1 and 11 respectively, in view of Han et al. (US Publication 2016/0328630 A1, hereafter Han_1).
As per claim 4, dependent upon claim 1, Han does not teach the recited limitations.
Han_1 discloses an object recognition apparatus and method (ABSTARCT). Specifically, Han_1 determines a segmentation map of a first image by applying a deconvolution network to the determined image feature vector (ABSTARCT). FIG. 8 shows an example of applying a deconvolution layer for generating an intermediate segmentation map 304 by performing deconvolution on an input image 302. When deconvolution on the input image 302 is performed using a 3X3 deconvolution mask 306, a deconvolution result value 308 of a corresponding region of the input image 302 may be obtained. The resulting output image (the segmentation map 304) has more pixels than the input image 302 (FIG. 8; para. [0079]).
Taking the combined teachings of Han and Han_1 as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider performing a deconvolution on the input image as performed by Han_1 in order to obtain a higher resolution image.

Claim 14, dependent upon claim 11, is rejected as applied to claim 4 above.

Allowable Subject Matter
Claims 5-6 and 15-16 are dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the Double Patenting rejections identified above are overcome. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664